Opinion issued December 30, 2009







 



In The
Court of Appeals
For The
First District of Texas

____________

NOS. 01-09-00932-CR         
 01-09-00933-CR
_____________

IN RE RONALD ANTIONE REED, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION Relator, Ronald Antione Reed, has filed in this Court  two petitions for writs
of mandamus, complaining that respondent district clerk
 has not forwarded his post
conviction writs of habeas corpus
 to the Texas Court of Criminal Appeals.   Relator
requests this Court to order respondent district clerk to transmit his Article 11.07
writs of habeas corpus
 to the Texas Court of Criminal Appeals.  We dismiss the
petitions. 
          We have no authority to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  In re Coronado, 980 S.W.2d
691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). This Court has no
authority to issue writs of mandamus in criminal law matters pertaining to habeas
corpus proceedings seeking relief from final felony judgments.
  That jurisdiction lies
exclusively with the Texas Court of Criminal Appeals. Tex. Code Crim. Proc. Ann.
art. 11.07, § 3 (Vernon Supp. 2009).  See Board of Pardons & Paroles ex rel. Keene
v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.
1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001,
orig. proceeding).   
          The petitions for writ of mandamus are dismissed for lack of jurisdiction.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Bland and Massengale.
Do not publish. Tex. R. App. P. 47.2(b).